Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective as of February 1, 2008 (the “Effective Date”), by and between Waste Connections, Inc., a Delaware corporation (the “Company”), and Patrick J. Shea (the “Employee”) and amends and restates in its entirety that certain Employment Agreement effective as of February 23, 2004 between the Company and the Employee. NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions herein, the Company and the Employee agree as follows: 1.Employment; Acceptance.The Company hereby employs the Employee and the Employee hereby accepts employment by the Company on the terms and conditions hereinafter set forth. 2.Duties and Powers.From the Effective Date to and through February 22, 2008, the Employee shall continue serving in his current capacity as Corporate Counsel of the Company, reporting directly to the Company's Executive Vice President and General Counsel.Beginning February 23, 2008, and during the Term, the Employee shall serve as acting General Counsel and Secretary of the Company, reporting directly to the Company's Chairman and Chief Executive Officer, and shall perform such other duties and responsibilities as the Chairman and Chief Executive Officer or the Board of Directors (the "Board") of the Company may reasonably assign to the Employee from time to time; provided, however, that upon the Company’s filing with the Securities and Exchange Commission on or around February 2009 of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, subject to the Board’s approval, the Employee shall from that point forward serve as Vice President, General Counsel and Secretary of the Company. The Employee shall be based at the Company's corporate headquarters in Folsom, California. The Employee shall devote such time and attention to his duties as are reasonably necessary to the proper discharge of his responsibilities hereunder. The Employee agrees to perform all duties consistent with (a) policies established from time to time by the Company and (b) all applicable legal requirements. 3.
